Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Continued Examination (RCE)
Acknowledgment is made of Applicant's submission of Request for Continued Examination (RCE), dated on 02/22/2022.This communication is considered fully responsive and sets forth below:
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 02/22/2022. This communication is considered fully responsive and sets forth below:
Response to Remarks/Arguments
Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons. Applicant’s amendment to claims necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to the emended claims have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 5,9,10,14,16,17,21 and 22 are objected to because of the following informalities:  
-In claim 14 (line 2), “SSS” should be “a search space set (SSS)”
 -In claim 14 (line 2), “PDCCH” should be “physical downlink control channel (PDCCH)”
-In claim 14 (line 2), “OFDM” should be “orthogonal frequency- division multiplexing (OFDM)”
-In claim 5 (line 2), “ a DCI” should be “a downlink control information (DCI)”
a DCI” should be “a downlink control information (DCI)”
-In claim 10 (line 1), “ a DCI” should be “a downlink control information (DCI)”
-In claim 16 (line 1), “ a DCI” should be “a downlink control information (DCI)”
-In claim 17 (line 1), “ a DCI” should be “a downlink control information (DCI)”
-In claim 21 (line 1), “ a DCI” should be “a downlink control information (DCI)”
-In claim 22(line 1), “ a DCI” should be “a downlink control information (DCI)”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
Claims 1-10 ,14-22 and 25are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al US 2020/0092813 A1 in view of TANG US 2020/0229162 A1

Claims 13 and 26 are Cancelled.

Regarding claim 1, KIM et al US 2020/0092813 A1 discloses a method for monitoring physical downlink control channel (PDCCH) ([0009] disclose a method, performed by a user equipment (UE), of controlling monitoring of a physical downlink control channel (PDCCH)) comprising: 
receiving at a user equipment (UE) a search space set (SSS) from a base station (BS) ([0102]- [0103] discuss the BS configures the UE with one or more search space sets), [0074] discuss the UE receives configuration information for a search space in which a PDCCH may be transmitted),
wherein the SSS configures one or more PDCCH monitoring occasions ([0226] discuss The PDCCH occasion associated with the WUS may correspond to a PDCCH occasion determined based on a search space or search space set associated with the WUS),
receiving from the BS a start triggering signal [0152] discuss the BS may transmit the WUS (i.e. start triggering signal) to the UE); and 
(see fig. 9) [0257] discuss The UE may detect the WUS (i.e. start triggering signal), and perform monitoring on all PDCCH occasions (i.e., all search space) that exist in the particular time duration Tduration   (i.e.  time window) after particular time gap Tgap (i.e. a first time offset) after detection of the WUS (i.e. start triggering signal); [0229] the time gap is defined from the last symbol (or slot) of the detected WUS to a first symbol (or slot) of the first PDCCH occasion monitored by the UE) 
to an end time that is provided by the BS [0250] discuss The BS may transmit an indicator, which is referred to as monitoring termination signal (MTS)(i.e. end time) , to terminate PDCCH monitoring operation to the UE ,where The UE may perform monitoring on the PDCCH after Tgap   (i.e.  first time offset) after detection of the WUS until detecting the MTS) 
and/or  determined based on a predefined rule, 
While KIM discloses  wherein the time window extends from a first slot and/or to a second slot in orthogonal frequency- division multiplexing (OFDM) symbol [0242] The BS may configure the value of Tduration   (i.e.  time window) for the UE as part of the configuration information for WUS through upper layer signaling, for example Tduration=10 (slots)(see[0286])( i.e. Tduration extends from a first slot  and  end in another  slot),for example in fig. 2 and [0069]  discuss 10 slots start at slot 0 (first slot)  and  end at slot 9( second slot), where the slot is defined to have 14 OFDM symbols).
KIM does not explicitly disclose wherein the time window extends from a first symbol of a first slot and/or to a last symbol of a second slot.  
TANG US 2020/0229162 A1 discloses wherein the time window extends from a first symbol of a first slot and/or to a last symbol of a second slot [0138] discloses the terminal device detects (i.e. monitor) the PDCCH in four slots (i.e. time Window), where the terminal device detects the PDCCH from the first symbol of the first slot to the last symbol of the fourth slot (i.e. second slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM by incorporating wherein the time window extends from a first symbol of a first slot and/or to a last symbol of a second slot, as taught by TANG, in order to detect the PDCCH (see TANG [0003]).

Regarding claim 2, the combination of KIM and TANG discloses all the features with respect to the claim 1. 
KIM further discloses wherein the first time offset is provided by the BS [0223] discuss The BS may configure the UE with the value of Tgap (i.e. first time offset) as part of the configuration information for WUS through upper layer signaling) or determined based on a predefined rule.
Regarding claim 3, the combination of KIM and TANG discloses all the features with respect to the claim 1.
KIM further discloses wherein the first slot is different from the second slot [0242] The BS may configure the value of Tduration for the UE as part of the configuration information for WUS through upper layer signaling , for example Tduration=10 (slots)(see[0286])( i.e. Tduration extends from a boundary of a slot (i.e. first slot) to another boundary of another slot (i.e. second slot), for example in fig. 2,discus 10 slots start at slot 0 (first slot)  and   end at slot 9( second slot),  slot 0  and  slot 9 are different.
Regarding claims 4, the combination of KIM and TANG discloses all the features with respect to the claim 1.
KIM further discloses wherein the start triggering signal is a downlink control information (DCI)[0222] discuss the UE may perform monitoring on the WUS when no DCI is detected),[0224] discuss when the WUS (i.e.  start triggering signal) is detected (i.e. dci is detected), the UE may monitor the PDCCH for the search space sets associated with the detected WUS in particular time duration Tduration after a particular time gap Tgap after detecting the WUS. (examiner’s note: detecting dci in the WUS is the start triggering signal).
Regarding claim 5, the combination of KIM and TANG discloses all the features with respect to the claim 1.
KIM further discloses wherein the start triggering signal is indicated by a DCI
[0222] discuss the UE may perform monitoring on the WUS when no DCI is detected),[0224] discuss when the WUS (i.e.  start triggering signal) is detected (i.e. dci is detected), the UE may monitor the PDCCH for the search space sets associated with the detected WUS in particular time duration Tduration after a particular time gap Tgap after detecting the WUS.
Regarding claim 6, the combination of KIM and TANG discloses all the features with respect to the claim 1.
KIM further discloses wherein the SSS is configured with a search space type, and monitoring PDCCH according to the SSS during the time window is performed based on the search space type [0261] discus The WUS may be associated with a search space set among all the configured search space sets, which has the search space type set to type-3 CSS or USS. The UE may detect the WUS, and perform monitoring on a PDCCH occasion corresponding to the search space set with the search space type set to the type-3 CSS or USS that exists in the particular time duration Tduration after the particular time gap Tgap after detection of the WUS.
Regarding claim 7, the combination of KIM and TANG discloses all the features with respect to the claim 1.
KIM further discloses receiving from the BS an end triggering signal, wherein the end time is a second time offset after the end triggering signal.  [0283]-[0285] discloses when detecting the WUS again in the duration Tduration, the UE may determine the WUS (i.e. end triggering signal) as an MTS (i.e. Monitoring Termination Signal) and terminate the monitoring operation for the PDCCH, for example , the UE may detect the first WUS, and perform monitoring on PDCCH in the duration Tduration  (i.e . first time window)  after Tgap   (i.e. first time offset) When detecting the second WUS( i.e. end triggering signal) during the duration Tduration ( i.e. first time window), the UE change configuration information-1 indicated in the WUS detected for the first time  which may correspond to Tgap(i.e. first time offset), Tduration  (i.e. first time window), to configuration information-2 indicated in the WUS detected for the second time (e.g., Tgap,2 (i.e.  end time= second time offset), Tduration,2 (i.e. a second time window) and newly apply the configuration information-2, [0254] where The UE may perform monitoring on the PDCCH after Tgap after detection of the WUS.
Regarding claim 8, the combination of KIM and TANG discloses all the features with respect to the claim 7.
[0237] The BS may indicate the value of Tgap (i.e. second time offset )  to the UE) or determined based on the predefined rule.  
Regarding claim 9, the combination of KIM and TANG discloses all the features with respect to the claim 7.
KIM further discloses wherein the end triggering signal is a DCI[0283]- [0286] discloses when detecting the WUS again in the duration Tduration, the UE may determine the WUS (i.e. end triggering signal) as an MTS (i.e. Monitoring Termination Signal) and terminate the monitoring operation for the PDCCH, [0015] discloses WUS is included in DCI
Regarding claim 10, the combination of KIM and TANG discloses all the features with respect to the claim 7.
KIM further discloses wherein the end triggering signal is indicated by a DCI [0283]- [0286] discloses when detecting the WUS again in the duration Tduration, the UE may determine the WUS (i.e. end triggering signal) as an MTS (i.e. Monitoring Termination Signal) and terminate the monitoring operation for the PDCCH, [0015] discloses WUS is included in DCI).												Regarding claim 14, KIM et al US 2020/0092813 A1 discloses An apparatus (fig. 11 and [0296] the UE), comprising: 
receiving circuitry (see fig. 11 and [0296] transceiver 1102 configured to
 receive from a BS an SSS ([0102]-[0103] discuss the BS  configures the UE with one or more search space sets),  [0074] discuss the UE receives configuration information for a search space in which a PDCCH may be transmitted),and 
[0152] discuss the BS may transmit the WUS (i.e. start triggering signal) to the UE);
wherein the SSS configures one or more PDCCH monitoring occasions([0226] discuss The PDCCH occasion associated with the WUS may correspond to a PDCCH occasion determined based on a search space or search space set associated with the WUS); and 
processing circuitry (see fig. 11 and [0296]  the processor 1101) configured to 			monitor PDCCH according to the SSS during a time window that extends from a start time that is a first time offset after the start triggering signal (see fig. 9) [0257] discuss The UE may detect the WUS (i.e. start triggering signal), and perform monitoring on all PDCCH occasions (i.e., all search space) that exist in the particular time duration Tduration   (i.e.  time window) after particular time gap Tgap   (i.e. a first time offset) after detection of the WUS (i.e. start triggering signal ); [0229] the time gap  is defined from the last symbol (or slot) of the detected WUS  to a first symbol (or slot) of the first PDCCH occasion monitored by the UE) 		 to an end time that is provided by the BS[0250] discuss The BS may transmit an indicator, which is referred to as monitoring termination signal (MTS)(i.e. end time) , to terminate PDCCH monitoring operation to the UE ,where The UE may perform monitoring on the PDCCH after Tgap   (i.e.  first time offset) after detection of the WUS until detecting the MTS) 
 and/or determined based on a predefined rule, 
While KIM discloses  wherein the time window extends from a first slot and/or to a second slot in orthogonal frequency- division multiplexing (OFDM) symbol [0242] The BS may configure the value of Tduration for the UE as part of the configuration information for WUS through upper layer signaling , for example Tduration=10 (slots)(see[0286])( i.e. Tduration extends from a first slot  and end in another  slot),for example in fig. 2 and [0069]  discuss 10 slots start at slot 0 (first slot)  and  end at slot 9( second slot), wherein The slot is defined to have 14 OFDM symbols).
KIM does not explicitly disclose wherein the time window extends from a first symbol of a first slot and/or to a last symbol of a second slot.  
TANG US 2020/0229162 A1 discloses wherein the time window extends from a first symbol of a first slot and/or to a last symbol of a second slot [0138] discloses the terminal device detects (i.e. monitor) the PDCCH in four slots (i.e. time Window), where the terminal device detects the PDCCH from the first symbol of the first slot to the last symbol of the fourth slot (i.e. second slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM by incorporating wherein the time window extends from a first symbol of a first slot and/or to a last symbol of a second slot, as taught by TANG, in order to detect the PDCCH (see TANG [0003]).

Regarding claim 15, the combination of KIM and TANG discloses all the features with respect to the claim  14. 
KIM further discloses wherein the first time offset is provided by the BS [0223] discuss The BS may configure the UE with the value of Tgap    (i.e. first time offset) as part of the configuration information for WUS through upper layer signaling) or determined based on a predefined rule.

Regarding claim 16, the combination of KIM and TANG discloses all the features with respect to the claim 14.
 wherein the start triggering signal is a downlink control information (DCI) [0222] discuss the UE may perform monitoring on the WUS when no DCI is detected), [0224] discuss when the WUS (i.e.  start triggering signal) is detected (i.e. dci is detected), the UE may monitor the PDCCH for the search space sets associated with the detected WUS in particular time duration Tduration after a particular time gap Tgap after detecting the WUS.
Regarding claim 17, the combination of KIM and TANG discloses all the features with respect to the claim 14.
KIM further discloses wherein the start triggering signal is indicated by a DCI
 [0222] discuss the UE may perform monitoring on the WUS when no DCI is detected),[0224] discuss when the WUS (i.e.  start triggering signal) is detected (i.e. dci is detected), the UE may monitor the PDCCH for the search space sets associated with the detected WUS in particular time duration Tduration after a particular time gap Tgap after detecting the WUS.
Regarding claim 18, the combination of KIM and TANG discloses all the features with respect to the claim 14.
KIM further discloses wherein the SSS is configured with a search space type, and the processing circuitry is configured to monitor PDCCH according to the SSS during the time window based on the search space type [0261] discus The WUS may be associated with a search space set among all the configured search space sets, which has the search space type set to type-3 CSS or USS. The UE may detect the WUS, and perform monitoring on a PDCCH occasion corresponding to the search space set with the search space type set to the type-3 CSS or USS that exists in the particular time duration Tduration after the particular time gap Tgap after detection of the WUS.
Regarding claim 19, the combination of KIM and TANG discloses all the features with respect to the claim 14.
KIM further discloses wherein the receiving circuitry is further configured to receive from the BS an end triggering signal, and the end time is a second time offset after the end triggering signal  [0283]-[0285] discloses when detecting the WUS again in the duration Tduration, the UE may determine the WUS (i.e. end triggering signal) as an MTS (i.e. Monitoring Termination Signal) and terminate the monitoring operation for the PDCCH, for example , the UE may detect the first WUS, and perform monitoring on PDCCH in the duration Tduration  (i.e . first time window)  after Tgap   (i.e. first time offset) When detecting the second WUS( i.e. end triggering signal) during the duration Tduration ( i.e. first time window), the UE change configuration information-1 indicated in the WUS detected for the first time  which may correspond to Tgap(i.e. first time offset), Tduration  (i.e. first time window), to configuration information-2 indicated in the WUS detected for the second time (e.g., Tgap,2 (i.e.  end time= second time offset), Tduration,2 (i.e. a second time window) and newly apply the configuration information-2, [0254] where The UE may perform monitoring on the PDCCH after Tgap after detection of the WUS.
Regarding claim 20, the combination of KIM and TANG discloses all the features with respect to the claim 19.
KIM further discloses wherein the second time offset is provided by the BS [0237] The BS may indicate the value of Tgap (i.e. second time offset ) to the UE) or determined based on the predefined rule.  
Regarding claim 21, the combination of KIM and TANG discloses all the features with respect to the claim 19.
KIM further discloses wherein the end triggering signal is a DCI[0283]- [0286] discloses when detecting the WUS again in the duration Tduration, the UE may determine the WUS (i.e. end triggering signal) as an MTS (i.e. Monitoring Termination Signal) and terminate the monitoring operation for the PDCCH, [0015] discloses WUS is included in DCI

Regarding claim 22, the combination of KIM and TANG discloses all the features with respect to the claim 19.
KIM further discloses wherein the end triggering signal is indicated by a DCI [0283]- [0286] discloses when detecting the WUS again in the duration Tduration, the UE may determine the WUS (i.e. end triggering signal) as an MTS (i.e. Monitoring Termination Signal) and terminate the monitoring operation for the PDCCH, [0015] discloses WUS is included in DCI).
Regarding claim 25, the combination of KIM and TANG discloses all the features with respect to the claim 14.
KIM further discloses wherein the first slot is different from the second slot [0242] The BS may configure the value of Tduration for the UE as part of the configuration information for WUS through upper layer signaling , for example Tduration=10 (slots)(see[0286])( i.e. Tduration extends from a boundary of a slot (i.e. first slot) to another boundary of another slot (i.e. second slot), for example in fig. 2,discus 10 slots start at slot 0 (first slot)  and   end at slot 9( second slot),  slot 0  and  slot 9 are different.

Claim 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of TANG in view of Islam et al US 20200037396 A1.
Regarding claim 11, the combination of KIM and TANG discloses all the features with respect to the claims 1. 
KIM further discloses receiving from the BS a configuration of a timer, 
[0207] discuss The BS may further configure the UE with a time value corresponding to a timer for WUS through upper layer signaling.
The combination of KIM and TANG does not disclose wherein the end time is a third time offset after the timer expires.  
Islam et al US 20200037396 A1 discloses wherein the end time is a third time offset after the timer expires.  [0120]   discuss upon expiry of a configured timer, UE observes a micro-sleep during active state, wherein GTS signaling may indicate offset (i.e. a third time offset) to start location of sleep duration and/or sleep duration. Where GTS signaling trigger micro-sleep may indicate UE to not monitor for following N=>1 PDCCH monitoring occasions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of KIM and TANG by incorporating wherein the end time is a third time offset after the timer expires, as taught by Islam, in order to in order to conserve battery power(see Islam [0003]).
Regarding claim 12 , the combination of KIM and TANG discloses all the features with respect to the claim 1. 
The combination of KIM and TANG does not disclose wherein the third time offset is provided by the BS or determined based on the predefined rule.  
[0005] discuss UE may receive GTS L1 signaling [0052] discloses GTS signaling may also indicate the start position and duration of the sleep duration. Two parameters are identified, T_GTS_A and T_GTS_B, wherein T_GTS_A indicates offset (i.e. he third time offset) to start position with respect to location where GTS signaling was received and T_GTS_B indicates sleep duration), or determined based on the predefined rule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of KIM and TANG by incorporating wherein the third time offset is provided by the BS, as taught by Islam, in order to in order to conserve battery power (see Islam [0003]).
Regarding claim 23, the combination of KIM and TANG discloses all the features with respect to the claim 14. 
KIM further discloses receiving from the BS a configuration of a timer, 
[0207] discuss The BS may further configure the UE with a time value corresponding to a timer for WUS through upper layer signaling).
The combination of KIM and TANG does not disclose wherein the end time is a third time offset after the timer expires.  
Islam et al US 20200037396 A1 discloses wherein the end time is a third time offset after the timer expires.  [0120]   discuss upon expiry of a configured timer, UE observes a micro-sleep during active state, wherein GTS signaling may indicate offset (i.e. a third time offset) to start location of sleep duration and/or sleep duration. Where GTS signaling trigger micro-sleep may indicate UE to not monitor for following N=>1 PDCCH monitoring occasions. 
TANG by incorporating wherein the end time is a third time offset after the timer expires, as taught by Islam, in order to in order to conserve battery power (see Islam [0003]).
Regarding claim 24, the combination of KIM and TANG discloses all the features with respect to the claim 14. 
the combination of KIM and TANG does not disclose wherein the third time offset is provided by the BS or determined based on the predefined rule.  
Islam et al US 20200037396 A1 discloses wherein the third time offset is provided by the BS [0005] discuss UE may receive GTS L1 signaling [0052] discloses GTS signaling may also indicate the start position and duration of the sleep duration. Two parameters are identified, T_GTS_A and T_GTS_B, wherein T_GTS_A indicates offset (i.e. he third time offset) to start position with respect to location where GTS signaling was received and T_GTS_B indicates sleep duration), or determined based on the predefined rule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of KIM and TANG by incorporating wherein the third time offset is provided by the BS, as taught by Islam, in order to in order to conserve battery power( see Islam [0003]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478